NUMBER 13-19-00414-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

BRAYAN OLIVER MELCHOR,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 430th District Court
                        of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      This appeal is before the Court on appellant’s motion to supplement the record to

include State’s Disclosures Under Brady v. Maryland and the Michael Morton Act as well

as judgments from co-defendant’s criminal cases

      When a relevant item has been omitted from the clerk’s record, the appellate court
may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.

34.5(c)(1). Accordingly, the motion to supplement is hereby GRANTED and this appeal

is ABATED.

         The trial court clerk of the 430th District Court of Hidalgo County is directed to

prepare a supplemental appellate record in this case to include the State’s Disclosures

filed on September 11, 2019. The 430th District Court of Hidalgo County is further

directed to make findings whether the judgments for the related judgments requested in

appellant’s motion are relevant and necessary for purposes of this appeal.                  The

supplemental record shall be filed with this Court within 30 days from the date of this

order.

         It is further ordered, this appeal will be reinstated upon receipt of the supplemental

clerk record, and Appellant’s brief is due sixty days after the supplemental record is filed.

          IT IS SO ORDERED.

                                                                          PER CURIAM


 Do not publish.
 TEX. R. APP. P. 47.2(b).


Delivered and filed the
24th day of February, 2020.